Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITE HERE RETIREMENT FUND and
TRUSTEES OF THE UNITE HERE
RETIREMENT FUND 19 ev 3855 (JGK)
Plaintiffs,
MEMORANDUM OPINION AND
ORDER

 

 

- against -
P.D. 33 STREET CORP. ET AL.

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs, Unite Here Retirement Fund (the “Fund”) and
the Fund’s trustees, bring this suit seeking withdrawal
liability payments pursuant to Section 4201 of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et
seq. (“ERISA”). Following the entry of a Default Judgment
against P.D. 33 Street Corp. (“P.D.%), the case was referred to
Magistrate Judge Kevin Nathaniel Fox for an inquest on damages.
After receiving submissions from the plaintiffs, the Magistrate
Judge issued a Report and Recommendation concluding that this
Court should not award damages or attorney’s fees but shouid
award $1,260 in costs. The plaintiffs timely objected to the
Report and Recommendation. For the reasons that follow, the
Court declines to adopt the Report and Recommendation.

I. Background
The plaintiffs bring this suit seeking withdrawal liability

payments under ERISA, resulting from P.D.’s withdrawal from a

1

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 2 of 15

multiemployer plan. Am. Compl. Gi il, 4. P.D. has net appeared.
After receiving a Clerk’s Certificate of Default against P.D.,
ECF No. 27, this Court entered an Order to Show Cause for
Default Judgment. ECF No. 28. The plaintiffs timely filed
proof of service of the Order to Show Cause. ECF No. 29. After
a hearing at which P.D. did not appear, this Court entered an
Order entitling the plaintiffs to a Default Judgment against
P.D. and referring the matter to the Magistrate Judge for an
inquest on damages. ECF No. 30.

The plaintiffs filed Proposed Findings of Fact and
Conclusions of Law, a Memorandum of Law, and a Declaration in
support of their request for damages, attorney’s fees, and
costs. ECF No. 33. On May 27, 2020, the Magistrate Judge
issued a Report and Recommendation concluding that the
plaintiffs were not entitled to damages or attorney’s fees, but
that the plaintiffs were entitled to $1,260 in costs. ECF No.
34, The Magistrate Judge based the Report and Recommendation on
the filings that the plaintiffs submitted and noted that some of
the filings were deficient or not what Lhey purported to be.

ECF No. 34, at 9-12. The plaintiffs then filed a letter motion
for leave to refile corrected documents at issue in the inquest.
ECF No. 35. That motion was denied. ECF No. 36, The
plaintiffs then filed a timely Objection to the Report and

Recommendation. ECF No. 37.

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 3 of 15

After the Magistrate Judge filed the Report and
Recommendation, this Court entered two Orders extending the time
for P.D. to file an opposition to the plaintiffs’ Objections.
ECF Nos. 38 & 39. P.D. did not respond and the Court therefore
rules on the papers currentiy submitted.

II. Legal Standard

When reviewing objections to a Magistrate Judge’s Report
and Recommendation, the district court must “make a de novo
determination of those portions of the report . . . to which
objection is made” and “may accept, reject, or modify, in whole
or in part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636({b) (1) (C); see also Fed. R.
Civ. PB. 72(b) (3). The district court “may also receive further
evidence or recommit the matter to the magistrate judge with
instructions.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b) (3). “[I]t is sufficient that the court arrive at its
own independent conclusion regarding those portions of the
report to which objections are made,” and the court “need not

conduct a de novo hearing on the matter.” In re Hulley Enters.

 

Ltd., 400 F. Supp. 3d 62, 69 (S.D.N.¥. 2019) (quoting Nelson v.
Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)).+
At an inquest on damages following the entry of a default

judgment, “[a] court should take any necessary steps to

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

3

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 4 of 15

establish damages with reasonable certainty.” Herrara v. 12

Water St. Gourmet Cafe, Ltd., No. 13-cv-4370, 2016 WL 1274944,

 

at *4 (S.D.N.Y. Feb. 29, 2016), report and recommendation

 

 

adopted, 2016 WL 1268266 (S.D.N.Y. Mar, 31, 2016); see also

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

 

 

109 F.3d 105, 111 (2d Cir. 1997).
Iit. Damages

Under ERISA, an employer that withdraws from a
multiemployer plan is, with some exceptions, assessed withdrawal
liability and must continue paying its proportionate share of
the plan’s unfunded vested benefits. 29 U.S.C. §§ 1383, 1399.
An employer completely withdraws from a multiemployer plan when
it “(1) permanently ceases to have an obligation to contribute
under the plan, or (2) permanently ceases all covered operations
under the plan.” Id. § 1383(a). When an employer completely
withdraws from a plan, the plan sponsor is responsible for
determining the amount of the employer’s withdrawal liability,
notifying the employer, and collecting the withdrawal liability
amount. Id. § 1382. An employer has 90 days from the receipt
of the assessment notice to request review by the plan sponsor
of any specific matter relating to the determination of the
employer’s liability. Id. § 1399(b) (2) (A). “Any dispute”
between the employer and plan sponsor concerning withdrawal

liability-that is, any determination made under Sections
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 5 of 15

1381-99-—“shall be resolved through arbitration.” Id.
§ 1401 (a) (1).

If an employer fails to initiate an arbitration proceeding
by the deadline set by Section 1401, it is barred from
contesting the adequacy of notice, the amount owed, or the
imposition of the liability. Id. § 1401(b) (1); see Am. Fed’n of
Musicians and Emps’. Pension Fund v. Neshoma Orchestra &
Singers, Inc., 974 F.3d 117, 120-121 (2a Cir. 2020); Amalgamated

Lithographers of Am. v. Unz & Co., 670 F. Supp. 2d 214, 225-26

 

(S.D.N.Y. 2009); Bowers v. Greenpoint Warehousing & Distribution
Servs., Inc., No. 9l-cv-3784, 1992 WL 110756, at *2 (S.D.N.Y.
May 5, 1992} (“Failure to initiate arbitration within the
statutory time period operates as a waiver of arbitration,
thereby fixing the withdrawal liability and foreclosing any

challenge to its imposition.”); see also Bowers v.

 

Transportacion Maritima Mexicana, S.A., 901 F.2d 258, 263 (2d

 

Cir. 1990). “Accordingly, if an employer fails to initiate the
arbitration process to contest the amount of withdrawal
liability assessed against it, the employer has waived its right
to arbitration, and a federal court will not make an independent
determination that the plan sponsor’s assessment was
unreasonable.” Vacca v. Bridge Chrysler Jeep Dodge, Inc., No.
06-cv-3543, 2008 WL 4426875, at *6 (E.D.N.Y. Sept. 4, 2008),

report and recommendation adopted, (E.D.N.Y. July 1, 2009); see

 

 

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 6 of 15

also Nat’l Pension Plan of Unite Here Works Pension Fund v.

 

Westchester Lace & Textiles, Inc., No. 05-cv-6138, 2006 WL

 

2051107, at *10 (S.D.N.Y. July 21, 2006) (“By failing to timely
initiate arbitration according to ERISA’s provisions, Defendants
waived their right to arbitrate the withdrawal liability
assessment.”).

Notwithstanding the plaintiffs’ submissions, the Magistrate
Judge concluded that the plaintiffs were not entitled to any
damages. The Magistrate Judge found that the plaintiffs’
declaration was deficient for several reasons: First, the
declaration by Regina Hertzig, an attorney for the plaintiffs,
contained factual allegations without personal knowledge
regarding the relationship between the parties. Second, the
deciaration purported to attach a February 5, 2019 letter, but
the attachment was actually the January 3, 2019 letter in which
the Fund advised P.D. that its withdrawal liability was
$893,412. Third, the declaration did not contain enough detail
with respect to the amount of interest owed. On these bases,
the Magistrate Judge concluded that the plaintiffs were not
entitled to any damages because they “failed to prove their
damages, namely withdrawal liability, interest and liquidated
damages, with reasonable certainty.” ECF No. 34, at 10. The
plaintiffs then sought to submit a corrected declaration to

account for the deficiencies noted by the Magistrate Judge. The

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 7 of 15

Magistrate Judge denied the plaintiffs’ request to submit a
corrected declaration, finding “no reason to allow the
plaintiffs an opportunity to do now what they should have done
previously or to expend [the court’s] limited resources
unnecessarily.” ECE No. 36.

Contrary to the Magistrate Judge’s conclusions, it is plain
that the plaintiffs are entitled to damages. Because P.D.
failed to contest the plaintiffs’ withdrawal liability
assessment, “the amounts demanded by the plan sponsor
shall be due and owing on the schedule set forth by the plan

sponsor.” 29 U.S.C. § 1401(b) (1); see Amalgamated Lithographers

 

of Am., 670 F. Supp. 2d at 225-26. Unlike cases where the
plaintiffs cannot prove damages with reasonable certainty, this
is not a case in which an award of no damages is warranted
because the plaintiff seeks damages based on “a multitude of

assumptions that require[] speculation and conjecture and few

 

known factors[.]” Schonfeld v. Hilliard, 218 F.3d 164, 172 (2d

Cir. 2000) (quoting Kenford Co., Inc. v. Erie County, 493 N.E.2d

 

234, 236 (N.Y. 1986). Rather, the damages easily could be
established with corrections to the plaintiffs’ documentation.
To the extent that the documentary submissions were
insufficient, the Magistrate Judge could have granted the
plaintiffs’ request to correct their submissions or held an

evidentiary hearing rather than denying all damages in a

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 8 of 15

case where it is plain that the plaintiff did in fact suffer
substantial damages that could be calculated with reasonable
certainty. The principal case cited by the Magistrate Judge in

denying an award of damages, Transatlantic Marine Claims Agency,

 

Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105

 

(2a Cir. 1997), was not am ERISA case, nor does Transatlantic
Marine itself provide guidance about what is required of a court
in order “to establish damages with reasonable certainty.” See
id. at 111 (remanding the case to the district court with
instructions, if admiralty jurisdiction is proper, simply to
“determine the damages based on appropriate evidence”).
Moreover, the January 3, 2019 letter was included in the record
as an attachment to the Amended Complaint. A February 5, 2019
letter from the Fund advising P.D. that the plaintiffs had not
received the payment due on February 1, 2019 was also included
as an attachment to the Amended Complaint.

Considering the plaintiffs’ submissions to this Court, the
plaintiffs have established that they are entitled to damages in
the amount of $893,412.00 in withdrawal liability, $178,682.40
in liquidated damages, and $50,915.61 in interest, for a total
of $1,123,010.01.

The $893,412.00 in withdrawal is clearly established by the
plaintiffs’ January 3, 2019 and February 5, 2019 letters to P.D.

Those letters establish the amount of withdrawal liability and

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 9 of 15

that P.D. would be in default 60 days after receipt of the
February 5, 2019 letter. See 29 U.S.C. § 1399(c) (5). The
plaintiffs make the uncontested assertion that P.D. has not
responded to the letters to contest the amount or made any
payments. The plaintiffs cured the evidentiary defect noted by
the Magistrate Judge by submitting a sworn declaration by a
person with knowledge, namely the Fund Manager, who in turn
authenticated the January 3, 2019 and February 5, 2019 letters
attached to the Amended Complaint. Because P.D. has not
initiated arbitration or otherwise contested the amount of
withdrawal liability, that amount is fixed. 29 U.S.C.

§ 140i (b) (1); see Amalgamated Lithographers of Am., 670 F. Supp.

 

2d at 225-26.

The $178,682.40 in liquidated damages is appropriate
pursuant to ERISA Section 502(g}) and the Fund’s Collection
Policy. Section 502{g) and the Fund’s Collection Policy state
that the liquidated damages on delinquent withdrawal liability
payments equal the greater of the interest owed or 20 percent of
the delinquent withdrawal liability payment. See 29 U.S.C.
1132(¢g) (2) (C); ECF No. 37, Ex. A at 7. In this case, 20 percent
of the delinquent withdrawal liability is greater than the
interest owed, and therefore the plaintiffs are entitled to
$178,682.40, which represents 20 percent of the delinquent

withdrawal liability payment.

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 10 of 15

The $50,915.61 in interest payments represents the interest
for the period between April 6, 2019 to June 8, 2020. That
period represents the time from when P.D. defaulted on its
obligation to the day one of the Fund’s attorneys calculated the
appropriate interest and signed a declaration attesting to the
interest calculation. ECF No. 37, Ex. B @ 4. Under Section
502(g), the plaintiffs are entitled to interest on unpaid
contributions. 29 U.S.C. 1132(g) (2) (B). The Fund’s Collection
Policy sets the interest rate as equal to that specified in 29
C.F.R. § 4219.32(b}, which in turn sets interest as the average
quoted prime rate on short-term commercial loans for the
fifteenth day of the month preceding the beginning of each
calendar quarter, as reported by the Board of Governors of the
Federal Reserve System. The attorney’s declaration explains
that the plaintiffs used the appropriate interest rate and
applied it for the period between April 6, 2019 to dune 8, 2020.
Accordingly, the plaintiffs are entitled to $50,915.61 in
interest.

IV. Attorney's Fees

The plaintiffs seek attorney’s fees in the amount of
$6,230. A court must award reasonable attorney’s fees in any
ERISA action involving delinquent contributions brought by a
fiduciary for or on behalf of a plan where a judgment is entered

in favor of the plan. 29 U.S.C. § 1132{g)(2)(D). In

10

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 11 of 15

determining the amount of a fee award, district courts must
calculate the “presumptively reasonable fee.” Simmons v. New

York City Transit Auth., 575 F.3d 170, 172 (2d Cir. 2009). “The

 

starting point for determining the presumptive reasonable [fee]
is the lodestar amount, which is the product of a reasonable
hourly rate and the reasonable number of hours required by the

case.” Charles v. City of New York, No. 13-cv-3547, 2014 WL

 

4384155, at *2 (S.D.N.Y¥. Sept. 4, 2014) (quoting Gaia House Mezz

 

LLC v. State Street Bank & Trust Co., No. li-cv-3186, 2014 WL

 

3955178, at *1 (S.D.N.Y. Aug. 13, 2014)). “The presumptively

 

reasonable fee boils down to what a reasonable, paying client
would be willing to pay, given that such a party wishes to spend
the minimum necessary to litigate the case effectively.”

Simmons, 575 F.3d at 174 (quoting Arbor Hill Concerned Citizens

 

Neighborhood Ass’n v. County of Albany, 493 F.3d 110, 112, 118

 

(2a Cir. 2007)). To arrive at a reasonable fee, courts
consider, among other factors, the factors set forth in

Johnson v. Ga. Highway Express Inc., 488 F.2d 714, 717-719 (5th

 

Cir. 1974). See Arbor Hill Concerned Citizens Neighborhood
Ass'n v. County of Albany and Albany County Bd. of Elections,

522 F.3d 182, 190 (2d Cir. 2008).% Courts also “consider the

 

2 The twelve JUcohnson factors are: “{1}) the time and labor required; (2) the
novelty and difficulty of the questions; (3) the level of skill required to
perform the legal service properly; (4} the preclusion of employment by the
attorney due to acceptance of the case; (5) the attorney’s customary hourly
rate; (6) whether the fee is fixed or contingent; (7) the time limitations
imposed by the client or the circumstances; (8) the amount involved in the

11
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 12 of 15

rates charged by attorneys of comparable skill, experience, and

reputation in the community.” Nature’s Enters., Inc. Vv.

 

Pearson, No. 08-cv-8549, 2010 WL 447377, at *9 {(S5.D.N.Y,. Feb. 9,
2010).

“In ruling on applications for fees, district courts must
examine the hours expended by counsel and the value of the work
product of the particular expenditures to the client’s case.”

DiFilippo v. Morizio, 759 F.2d 231, 235 (2d Cir. 1983). Billed

 

hours that are “excessive, redundant, or otherwise unnecessary,
are to be excluded, and in dealing with such surplusage, the
court has discretion simply to deduct a reasonable percentage of
the number of hours claimed as a practical means of trimming fat

from a fee application.” Kirsch v. Fleet St., Itd., 148 F.3d

 

149, 173 (2a Cir. 1998). Courts do not ask “whether hindsight
vindicates an attorney’s time expenditures, but whether, at the
time the work was performed, a reasonable attorney would have

engaged in similar time expenditures.” Grant v. Martinez, 973

 

F.2d 96, 99 (2d Cir. 1992); see also Walker v. City of New York,

 

No. 1l-cv-314, 2015 WL 4568305, at *8 (B.D.N.¥. July 28, 2015).
“As the fee applicant, plaintiffs bear the burden of documenting
the hours reasonably spent by counsel, and the reasonableness of

the hourly rates claimed.” Allende v. Unitech Design, Inc., 783

 

 

 

 

case and the results obtained; (9) the experience, reputation, and ability of
the attorneys; (10} the undesirability of the case; (11) the nature and
length of the professional relationship with the client; and (12) awards in
similar cases.” Arbor Hill, 522 F.3d at 186 n.3.

12
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 13 of 15

F. Supp. 2d 509, 512 (S.D.N.¥. 2011) (quoting General Elec.

Co. v. Compagnie Euralair, S.A., 96-cv-884, 1997 WL 397627, at

 

*4 (S.D.N.Y¥. July 3, 1997)).

The Magistrate Judge denied all attorney’s fees because the
court did not find that “any number of hours spent by counsel in
this matter is reasonable.” ECF No. 34, at 12. Specifically,
the Magistrate Judge found that there were no novel or complex
issues in this case, and therefore it was inappropriate to have
three partners work on this case; that there was no
justification for having multiple attorneys perform the
“duplicative task of performing ‘Review of and Revision to
default Affidavit’”; and that the number of hours spent on the
case was excessive. Id. at 11-12. The plaintiffs have
corrected their application to remove duplicate work and it is
plain that the plaintiffs are entitled to reasonable attorney’s
fees for submitting an application that has successfully
obtained an award of over $1,100,000 for the Fund.

In their Objections to the Report and Recommendation, the
plaintiffs amended their request for attorney’s fees. Where
they originally sought attorney’s fees for 46.30 hours of work,
they now seek attorney’s fees for 17.8 hours at $350 per hour.
The rate of $350 is reasonable and consistent with fees awarded

in similar actions in this district. See, e.g., Doe v. Unum Life

 

Ins. Co. of Am., No. 12-cv-9327, 2016 WL 335867, at *A-6

13

 

 
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 14 of 15

(S.D.N.Y. Jan 28, 2016), report and recommendation adopted, 2016
WL 749886 (S.D.N.Y. Feb. 23, 2016); Wallace v. Grp. Long Term

Disability Plan for Emps. Of TDAmeritrade Holding Corp.,

 

13-cv-6759, 2015 WL 4750763, at *6 (S.D.N.¥. Aug. 11, 2015);

Demonchaux v. Unitedhealthcare Oxford, 10-cv-4491, 2014 WL

 

1273772, at *7 (S.D.N.¥. Mar. 27, 2014). The number of hours
has been significantly reduced and only includes time for the
lead attorney on the matter. Moreover, the hours billed do not
include time preparing for the inquest on damages or the
Objections currently before the Court. Based on a review of the
time records for this matter, the number of hours spent for
which compensation is sought is reasonable.

Accordingly, the plaintiffs are entitled to $6,230 in
attorney’s fees.

V. Costs

Under BRISA Section 502(g), the plaintiffs are entitled to
reasonable costs of the action. 29 U.S.C. § 1132(g) (2) (D}. The
Magistrate Judge concluded that the plaintiffs were entitled to
$1,260 in costs. The plaintiffs state that they paid $400 in
filing fees and $987 in filing fees. Adding these amounts
equals $1,387.00. In the declaration submitted, the plaintiffs
at one point seek $1,387 in costs, and later seek $1,412 in
costs, which includes a $25 messenger fee. Costs in the amount

of $1,387 are reasonable because the plaintiffs do not explain

14

 

1
|
{
|
|
{
|
Case 1:19-cv-03855-JGK-KNF Document 40 Filed 11/10/20 Page 15 of 15

with particularity the purpose of the messenger fee or submit
receipts or invoices to substantiate the $25 messenger fee. The
remaining costs for the filing fee and process server are
reasonable.

Accordingly, the plaintiffs are entitled to $1,387 in
costs.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. For the reasons
explained above, the Court declines to adopt the Report and
Recommendation of the Magistrate Judge with respect to the
plaintiffs’ award of damages, attorney’s fees, and costs. The
Clerk is directed to enter judgment in favor of the plaintiffs
and against P.D. in the following amounts: {i) $1,123,010.01 in
damages, consisting of withdrawal liability, liquidated damages,
and interest; (2) $6,230 in attorney’s fees; and (3) $1,387 in
costs, for a total of $1,130,627.01. The Clerk also is directed

to close all pending motions and to close this case.

SO ORDERED.

oo
Dated: New York, New York bof
November 9, 2020 20 CoE SIP
John G. Koeltl
‘united States District Judge

 

15

 

 
